 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT FOR THE
 9                          WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE

11
12
                                                     CASE NO. 14-cv-1435-RSM
13 UNITED STATES OF AMERICA, ex rel.
   KAT NGUYEN-SELIGMAN,
14                    Plaintiff,
                                                     FILED UNDER SEAL
15                        v.
16 LENNAR CORPORATION, a Delaware
17 corporation; UNIVERSAL AMERICAN
   MORTGAGE COMPANY, LLC, a Florida
18 corporation; and EAGLE HOME
19 MORTGAGE OF CALIFORNIA, INC., a
   California corporation,
20                         Defendant.
21
22                                             ORDER
23
           The United States has filed an Ex Parte Motion for an Order Lifting the Seal in this
24
25 case in anticipation of the filing of a Stipulation of Dismissal. The Court is satisfied that
26 lifting of the seal is not inconsistent with the seal provisions of the False Claims Act.
27
28
     ORDER - 1                                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     14-cv-1435-RSM                                                         SEATTLE, WASHINGTON 98101
     UNDER SEAL                                                                   (206) 553-7970
 1          THEREFORE, IT IS HEREBY ORDERED that the United States’ Motion for an
 2
     Order Lifting the Seal shall be granted and the Complaint, this Order, and all other papers on
 3
 4 file in this action shall be unsealed.
 5                 DATED this 17 day of October 2018.
 6
 7
 8
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12 Presented by:
13
   KAYLA C. STAHMAN, CABA # 228931
14 Assistant United States Attorney
15 United States Attorney’s Office
   Western District of Washington
16 700 Stewart St., Suite 5220
17 Seattle, WA 98101-1271
   E-mail: kayla.stahman@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
      ORDER - 2                                                           UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      14-cv-1435-RSM                                                       SEATTLE, WASHINGTON 98101
      UNDER SEAL                                                                 (206) 553-7970
